FILED
                            NOT FOR PUBLICATION                            APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD BRUCE ELLIS,                              No. 13-35587

               Plaintiff - Appellant,            D.C. No. 3:12-cv-02330-PK

  v.
                                                 MEMORANDUM*
CITY OF PORTLAND; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Ronald Bruce Ellis appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims arising

out of his arrest and subsequent conviction and imprisonment. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1148, 1154 (9th Cir. 2003) (dismissal under Rooker-Feldman doctrine); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We reverse and remand.

       We are unable to determine from the complaint that Ellis filed whether some

of his claims might be cognizable under § 1983. Ellis should be given the

opportunity on remand to clarify his constitutional claims and explain what facts

support them. If clarified, the district court may still determine that Rooker-

Feldman is properly invoked as to some of Ellis’ allegations.

       The district court erred in dismissing Ellis’ entire action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because Ellis’ action

complained of illegal acts and omissions by defendants, at least some of which do

not allege an error by the state court and therefore do not constitute a de facto

appeal. See Noel, 341 F.3d at 1163-65 (explaining that Rooker-Feldman does not

bar jurisdiction over an action in which a federal plaintiff complains of a legal

injury caused by an adverse party); see also Kougasian v. TMSL, Inc., 359 F.3d

1136, 1140 (9th Cir. 2004) (“Rooker-Feldman . . . applies only when the federal

plaintiff both asserts as . . . [his] injury legal error or errors by the state court and

seeks as . . . [his] remedy relief from the state court judgment.”).

       REVERSED and REMANDED.


                                             2                                       13-35587